Citation Nr: 1548181	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  14-20 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran served on active duty from June 1954 to July 1979.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2012 rating decision in which the agency of original jurisdiction (AOJ), inter alia, denied service connection for sleep apnea.  In July 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2014 and the Veteran filed a statement that was accepted as a substantive appeal in lieu of a VA Form 9, in April 2014.  

This appeal has been processed utilizing  the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  

As discussed previously, a VA internal memorandum indicates that there was some uncertainty as to whether the Veteran had actually filed a VA Form 9 along with the April 2014 statement.  As such, in August 2014, the AOJ notified the Veteran that it was considering the April 2014 statement as a formal appeal in lieu of an Appeal Form 9.  The AOJ also asked the Veteran to clarify any hearing preference as well as to provide any evidence that he may have previously provided with a Form 9.  The Veteran responded in August 2014 and informed the AOJ that he had no further evidence and that he did not desire a Board hearing.

In June 2015, the Vice Chairman of the Board advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  

In July 2014, the Board remanded the claim on appeal for further action. 

For the reasons expressed below, the matter on appeal is, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In July 2015, the Board found a prior VA medical opinion was inadequate, and remanded the claim, in part, to obtain a VA addendum opinion.  As explained below, however, the Board finds that the August 2015 VA addendum opinion obtained on remand is also inadequate, and that a remand for further opinion is required.  

As discussed in the July 2015 remand, an addendum opinion was necessary to discuss the lay evidence regarding continuity of symptoms since service.  While on remand, a VA addendum opinion was obtained from the April 2012 VA examiner, in August 2015; however, the addendum opinion is inadequate for several reasons.  

With respect to direct service connection, the VA examiner opined that the Veteran's current sleep apnea disorder is not related to service because although there was a record of difficulty sleeping in service, there was no permanent residual or chronic disability subject to service connection shown by the service treatment records, or demonstrated by evidence immediately following service and no sleep trouble was noted in the retirement examination.  Although the examiner indicated that the Veteran's, and his wife's, lay statements regarding symptoms experienced in and since service were considered, the examiner did not discuss how the Veteran could experience such symptoms and not have a chronic disability.  Further, it is not clear that the examiner considered the Veteran's statements regarding his experience of sleep paralysis in the early 1970's.   

Also, in the August 2015 addendum opinion, the VA examiner raised a new theory -that the Veteran's sleep difficulties existed prior to service and were not aggravated by service.  Specifically, the VA examiner found that the Veteran's reported 32-year history of loud snoring, as well as sleep trouble, "most likely" pre-existed service and followed its natural course without any aggravation by military service.  However, the examiner did not identify any clear and unmistakable evidence of a pre-existing sleep apnea disorder.  As an aside, the Veteran reported the 32-year history of loud snoring during a June 1989 sleep study.  Thirty two years prior to June 1989 would have been in 1957, a year in which the Veteran was already in service. 

Initially, the Board finds that further clarification is required from the VA examiner as the opinions expressed appear to be contradictory.  It is unclear how the claimed sleep apnea disability both (a) began prior to service and followed its natural course; and (b) did not begin until after service.  

Additionally, the Board finds that an explanation relating to pre-existing conditions is necessary to understand the framework of the analysis of this claim. 

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b). 

If a condition is not noted upon entrance into service, as is the case here, then to rebut the presumption of soundness at service entrance, VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847   (Fed. Cir. 2006).

In this case, the Veteran's sleep apnea was not noted on the June 1954 entrance examination, and thus he is presumed to be sound on entrance.  As such, further clarification is required with respect to whether there is clear and unmistakable evidence of a pre-existing sleep apnea condition as well as clear and unmistakable evidence that the condition was not aggravated by service.   

On remand, the examiner should again be informed that the Veteran and his wife are competent to report their observations of the Veteran snoring, waking in the night, jerking motions, sleep paralysis, daytime tiredness and falling asleep in inappropriate places as these observations come to them through their senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board acknowledges that the examiner indicated that the lay statements were considered in August 2015; however, the examiner did not discuss the lay evidence in explaining how the conclusions were reached regarding etiology.  Thus, on remand, the examiner is asked to discuss the alleged continuity of symptoms.

Additionally, since the VA opinion was rendered, the Veteran submitted references to medical journal articles which note that sleep apnea often goes undiagnosed and that symptoms of sleep apnea include excessive daytime sleepiness, loud snoring, episodes of breathing cessation during sleep, difficulty concentrating, mood changes and depression.  The Veteran contends that he experienced all of these symptoms during service.  In the Veteran's August 2015 statement, he noted that records regarding psychiatric treatment are not included in the available service treatment records, because, as explained below, his service treatment records are incomplete.  The Veteran also cited an article that lists risk factors as being age 40 and older, and points out that when he retired from service, he was 44 years old.  An addendum opinion is required to address the Veteran's contentions and the medical journal articles.  

Therefore, on remand, the AOJ should arrange to obtain an addendum opinion from the physician who provided the August 2015 opinion, or from another appropriate physician based on claims file review (if possible).  The AOJ should only arrange for further examination of the Veteran if such is deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of the claim for service connection.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging to obtain a further medical opinion, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As discussed in the July 2015 remand, the Board reiterates the Veteran's concern that his service treatment records on file may be incomplete.  See June 2014 letter.  In raising his contention that the records are incomplete, the Veteran indicated that upon service retirement, he was not given hospital records from Japan to keep with his copy of the service medical records.  Significantly, the Veteran does not contend that any outstanding service hospital records (for alopecia aerate) are relevant to the present claim, nor does he contend that he was diagnosed with sleep apnea during service.  Rather, he contends that VA should accept his statements regarding his in-service symptoms as fact that the in-service symptoms occurred, rather than attempting to prove the existence of the symptoms through treatment records.  The only relevant treatment records that the Veteran indicates may be outstanding, are private treatment records from Florida State University (FSU) dated in the early 1970's, while the Veteran was in service and studying at FSU.  The Veteran has already attempted to obtain the records and reported that the records are not available.  See April 2014 statement.  The Veteran again confirmed that the records are not available in an August 2015 statement; however, he also noted that he did not have to pay any fees associated with the treatment and that it is possible that the records were sent to the Air Force along with a bill for services.  As such, the Board finds that another search should be accomplished for any outstanding records associated with billing for private treatment during the period in which he was stationed at FSU, from 1971 to 1972.  

As for VA records, the Board appreciates that the AOJ associated VA treatment records with the file following the July 2015 remand.  However, as records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file, the AOJ should again request any outstanding VA treatment records.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AOJ should obtain all records of pertinent VA treatment for the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal (particularly as regards any outstanding, pertinent private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The AOJ's adjudication of the claim should include consideration of all additional evidence added to the record since the last adjudication of the claim.

As a final matter, in the July 2015 remand, the Board noted that the Veteran's electronic file contains only the first page of the April 2012 rating decision.  The Board directed the AOJ to associate the complete April 2012 rating decision with the electronic file prior to adjudication by the Board.  While the Board appreciates that the August 2015 letter to the Veteran indicates that the AOJ sent the Veteran a complete copy of the April 2012 rating decision, the requested action to associate the complete document with the electronic file was not taken.  Therefore, on remand, the Board once again requests that a complete copy of the April 2012 rating decision be associated with the electronic file.  See Stegall, 11 Vet. App. at 268.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Associate the complete April 2012 rating decision with the Veteran's Virtual VA or VBMS file.  The electronic file presently only contains the first page of the decision. 

2.   Contact the U.S. Department of the Air Force to obtain copies of any documentation regarding billing, and any associated medical records that may have been submitted in support of such billing documentation, for private treatment provided to the Veteran by Florida State University, from 1971 to 1972.  Follow the procedures of  38 C.F.R. § 3.159 (2015) as regards requesting records from Federal facilities.  All records and/or responses should be associated with the claims file.

3.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.
 
3.  Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain another addendum opinion from the physician who provided the August 2015 opinion. 

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinion based on file review (to the extent possible).  Only arrange for the Veteran to undergo further VA examination, by an appropriate physician, if deemed necessary in the judgment of the physician designated to provide the addendum opinion.  

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

Following a review of all the relevant evidence, the designated physician should render opinion, based on accepted medical principles, that addresses the following: 

Whether sleep apnea clearly and unmistakably existed prior service entrance, and, if so whether the disability was clearly and unmistakably not aggravated (i.e., not permanently worsened beyond the natural progression) during or as a result of service.

 If there is not clear and unmistakable evidence that sleep apnea existed prior to service entrance, whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's sleep apnea was incurred during service.  

In addressing the above, the physician must consider and discuss all medical and other objective evidence, as well as all lay assertions of the Veteran and his wife (a nurse), to particularly include the following: that the Veteran experienced sleep paralysis, depression, snoring, stopped breathing, had serious difficulty in falling asleep at night, and fell asleep in inappropriate places in service, and has experienced symptoms of snoring, daytime sleepiness, and falling asleep in inappropriate places, since service.  

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim for service connection for sleep apnea in light of all pertinent evidence (to include all evidence added to the claims file since the last adjudication) and legal authority.

9.  If the claim remains denied, furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




